Citation Nr: 0832087	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  02-17 972A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for low back 
strain and mechanical low back pain with degenerative 
changes.

2.  Entitlement to service connection for low back strain and 
mechanical low back pain with degenerative changes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
June 2008, the veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has included an issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.


FINDINGS OF FACT

1.  In April 1982, the Board denied entitlement to service 
connection for a back disorder.  

2.  The evidence associated with the claims file subsequent 
to the April 1982 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for low back strain and mechanical low 
back pain with degenerative changes.

3.  The evidence of record demonstrates the veteran's current 
low back strain and mechanical low back pain with 
degenerative changes were not incurred as a result of active 
service.


CONCLUSIONS OF LAW

1.  The April 1982 decision denying entitlement to connection 
for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  The additional evidence presented since the April 1982 
decision is new and material, and the claim for entitlement 
to service connection for low back strain and mechanical low 
back pain with degenerative changes is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The veteran's current low back strain and mechanical low 
back pain with degenerative changes were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in May 2005 and January 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing a sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1982 decision the Board denied entitlement to 
service connection for a back disorder.  It was noted, in 
essence, that there was insufficient evidence to establish 
that any existing back disorder was related to the veteran's 
period of active military service.  The decision has become 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

Evidence added to the record since the April 1982 decision 
includes VA and private medical opinions and the veteran's 
statements and personal hearing testimony expressing his 
opinions as to etiology.  Private medical correspondence 
dated in May 2001 noted that there was a "good possibility" 
that the veteran's present back pains started while he was in 
service.  

Based upon a comprehensive review, the Board finds the 
evidence added since the last final decision is not 
cumulative or redundant of the evidence of record and raises 
a reasonable possibility of substantiating that claim.  The 
information provided in support of the application to reopen 
the claim is new and material and the claim must be reopened.  
A review of the record reveals the veteran was provided 
adequate VCAA notice as to his service connection claim and 
that the VCAA duties to assist have been satisfied.  
Accordingly, the Board will proceed to the merits of the 
claim.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Factual Background and Analysis

Service treatment include evidence of back injuries during 
service.  A January 1970 report noted the veteran complained 
of back pain following a fall the previous day while going to 
an automobile.  The service medical records showed full range 
of motion of the spine at the time of the examination.  The 
diagnostic impression was muscle strain.  The veteran 
underwent three physical therapy treatments.  Records also 
show that in May 1970 the veteran complained of back 
problems.  An examination at that time was essentially normal 
and the diagnosis was muscle pain versus malingering.  The 
veteran's May 1970 separation examination revealed a normal 
clinical evaluation of the spine.  In an associated report of 
medical history the veteran denied having had any recurrent 
back pain.  

An August 1980 private medical report noted the veteran 
complained of recurrent low back pain.  A diagnosis of low 
back strain was provided without opinion as to etiology.  In 
support of his claim the veteran submitted statements from 
three acquaintances noting his present severe back problems.

In correspondence and personal hearing testimony provided in 
support of his claim the veteran asserted that his present 
back disorders were incurred as a result of an initial injury 
during active service.  At his personal hearing he described 
his back injury in service as involving a fall while he was 
moving a diesel engine.  

The veteran submitted correspondence from his private 
physician, A.T., M.D., dated in May 2001 which noted that 
there was a "good possibility" that the veteran's present 
back pain started in service.  It was noted that the veteran 
stated he hurt his back during military service in 1969.  

VA examination in September 2001 included a diagnosis of 
mechanical low back pain.  It was noted, in essence, that the 
claims file was not available for review, but that the 
veteran provided a history of having incurred a low back 
injury in service when he was trapped between a diesel engine 
and a large table.  No opinion as to etiology was provided.  
An October 2001 X-ray examination report noted some 
straightening of the normal lordotic curvature and very minor 
degenerative changes.

A June 2006 VA examination report noted the veteran's claim 
file was reviewed and included an opinion that the veteran's 
current back condition was not likely related to an injury 
during military service.  It was noted that the veteran was 
21 years old at the time of discharge and to associate his 
present degenerative changes of the lower back with the 
episodes of back pain in service would require resorting to 
mere speculation.

Based upon the evidence of record, the Board finds the 
veteran's current low back strain and mechanical low back 
pain with degenerative changes were not incurred as a result 
of active service.  The June 2006 VA examiner's opinion as to 
etiology is persuasive and is shown to have be based upon a 
thorough review of all available evidence.  It is significant 
to note that the veteran denied having had any recurrent back 
pain in his May 1970 report of medical history and that his 
separation examination revealed a normal clinical evaluation 
of the spine.  There is no probative evidence demonstrating 
any back problems prior to August 1980.  The Board also finds 
the May 2001 opinion of Dr. A.T. to be of little probative 
weight because it is shown to have be provided without review 
of pertinent medical records.  

While the veteran may sincerely believe that his present back 
disorders were incurred as a result of active service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to service connection is 
not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

New and material evidence was received to reopen a claim of 
entitlement to service connection for low back strain and 
mechanical low back pain with degenerative changes. 

Entitlement to service connection for low back strain and 
mechanical low back pain with degenerative changes is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


